 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectro Motive Mfg. Co.,Inc.andInternational Brotherhood ofElectrical Workers,AFL-CIO.Case No.11-CA-2732.April 29,1966DECISION AND ORDEROn December 2, 1965, Trial Examiner Herzel H. E. Plaine issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certail i unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the entirerecord in this case including the Trial Examiner's Decision, the excep-tions, and the brief, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner to the extent consistentherewith?1.We find, in agreement with the Trial Examiner, that the state-ment made in March 1965 to employees by Supervisor Wise, to theeffect that Foreman Capotosti "doubted the plant would be open inMay, on account of the union was so hot," constituted a threat to closethe plant if the Union came in and was therefore a violation of Sec-tion 8(a) (1) of the National Labor Relations Act, as amended.2.On May 5, Wise gave a sworn statement to a Board agent in whichhe stated that he made the above threat to employees. Immediatelyafter Respondent learned on May 11 that Wise had given the swornstatement to the Board agent, Wise was interrogated by Plant Man-ager Bein and Foreman Capotosti and discharged the following day.We find, as did the Trial Examiner, that employees knew Wise hadgiven a statement to a Board agent prior to his discharge.Respondent contends thatWise was discharged for unlawfullythreatening employees.We agree with the Trial Examiner that thisalleged reason was pretextual, and that Respondent's primary concernin discharging Wise, and the reason for the discharge, was the sworn1We are satisfied on the basis of the entire record that Respondent's contention thatthe Trial Examiner was biased is without merit.9The Respondent's request for oral argument is hereby denied as, in our opinion, therecord, including the exceptions and brief,adequately presents the issues and positionsof the parties.158NLRB No. 51. ELECTRO MOTIVE MFG. CO., INC.535statement given to the Board agent, particularly in view of the follow-ing: (1) The tenor of the interrogation of Wise prior to dischargeduring which Bein "kept asking [Wise] why he made the statement"to the Board agent, and told Wise that "he couldn't tolerate a super-visor giving that kind of information to the Labor Board"; (2)Respondent made no attempt to disavow the threat; and (3) prior tothe time Wise made the threat, Foreman Capotosti instructed him"to discourage" employees about the Union if they asked and "to tellthem ... the company was against it." On these facts and the entirerecord we agree with the Trial Examiner that the discharge of Wiseviolated Section 8(a) (1) of the Act.33.We also agree with the Trial Examiner that Hill was not asupervisor, and that Foreman Aldridge's statement to her to the effectthat he would "run [Hill] out of the damned door" if he heard anymore of her activities on behalf of the Union, constituted a violationof Section 8(a) (1) of the Act.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1(b) and renumber 1(c) as 1(b).[2.Delete the third indented paragraph, and insert the words"threaten to" after the words "WE WILL NOT" in the first indentedparagraph of the notice.[3.The telephone number for Region 11, appearing at the bottomof the Appendix attached to the Trial Examiner's Decision, is amendedto read : Telephone No. 723-2302.]8 Better Monkey Grip Company,115 NLRB 1170, enfd.243 F. 2d 836 (C A. 5), cert. denied855 U.S. 864;Oil City Bra8a Work8,147 NLRB 627, enfd. 375 F. 2d 466(C.A. 5).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was initiated,pursuant to Section 10(b) of the National LaborRelations Act (hereinafter referred to as the Act),upon a charge by Local Union382, International Brotherhood of Electrical Workers, AFL-CIO(hereinafter referredto as the Union) filed May 14,1965,amended June 14, 1965,and complaint issuedJune 17, 1965.The complaint alleged that the Respondent,ElectroMotive Mfg. Co.,Inc. (here-inafter referred to as Electro, or the Respondent),had engaged in unfair labor prac-tices, violating Section 8(a) (1) and(4) of the Act, by discharging and refusing toreinstate Supervisor Harry A. Wise because he gave testimony under the Act, bythreatening to discharge employees because they favored the Union and attemptedto induce others to support it, and by informing employees the plant might close ifthe Union became the bargaining agent of the employees.Though not specificallyalleged in the complaint,the giving of "testimony under the Act," for which thesupervisor was allegedly discharged,comprised his giving to a Board investigatora sworn statement containing allegation that appeared to be adverse to the employer.The Respondent's answer admitted the discharge of Supervisor Wise but did notadmit the reason for the discharge alleged by the complaint.The answer also deniedthe unfair labor practices.In a simultaneously filed motion to dismiss the com-plaint,the Respondent stated that the complaint on its face showed that Supervisor 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDWise had committed the alleged unfair labor practice in informing employees thatanother supervisor had said the plant might close if the Union became their bargain-ing agent.Therefore,itwas argued,because the committing of such act was beyondthe scope of Wise's authority as a supervisor and contrary to his duties imposed bylaw as a supervisor,the complaint showed on its face that Wise was not acting asan agent on behalf of the Respondent in committing the described act and showedgood cause for his discharge.Itwas further urged that the cause for discharge ofthe supervisor alleged by the complaint,namely for giving testimony under the Act,was frivolous,and that the protection of Section 8(a)(4) of the Act applies only to"employees"as distinguished from "supervisors." 1By order of Trial Examiner Sidney Lindner,dated July 20,1965, the Respondent'smotion to dismiss was granted as to paragraph 12 and part of paragraph 13 of thecomplaint which alleged unfair labor practices within the meaning of Section 8(a) (4),upon the authority ofBetterMonkey Grip Company,115 NLRB 1170.2 -Thereafter,upon due notice,the matter was heard before Trial Examiner HerzelH. E. Plaine in Florence,South Carolina,on August 26, 1965.The Respondenttwice renewed its motion to dismiss the balance of the complaint founded on thealleged 8 (a) (1) violations,3which motion was twice denied;and the General Coun-sel reserved his exception to the dismissal of the 8(a)(4) charge?Both parties havefiled briefs.Upon the entire record of the case5and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent Electro is a Connecticut corporation owning and operating aplant in Florence,South Carolina, where it is engaged in the manufacture of elec-tronic components(capacitors and condensers)used in radio and television and inelectronic circuits for missiles.During the 12 months prior to the issuance of thecomplaint, which is a representative period, Electro manufactured,sold, and shippedfrom the Florence,South Carolina, plant finished products valued in excess of$50,000 to points outside the State of South Carolina.Only the employees at Electro'sFlorence plant are involved in this proceeding.Electro is engaged in commerce within the meaning of Section 2(6) and (7) oftheAct.ISection 8(a) (4) provides that it shall be an unfair labor practice for an employer "todischarge or otherwise discriminate against an employee because he has filed charges orgiven testimony under this Act" Section 2(3) defines"employee"but excludes, amongothers, "any individual employed as a supervisor," which term is defined by Section 2(11).'2NL.R.B. v. Better Monkey Grip Company,enfd.243 F. 2d 836(C.A. 5), cert. denied355 U.S. 864,rehearing denied 355 U.S. 900.The Board holding was that the dischargeof a supervisor for giving testimony under the Act adverse,to the employer violated Sec-tion 8(a)(1) of the Act because the discharge could reasonably be expected to placerank-and-file employees in fear of similar action against them if they sought to vindicatetheir statutory rights in Board proceedings,and because employees are entitled tovindicate these rights through the testimony of supervisors who have-knowledge of thefacts without the supervisors risking discharge or other penalty for giving testimonyadverse to the employer. In view of this determination,and because the remedy pro-vided under Section 8(a) (1)would be the same as under Section 8(a) (4), the Boardfound it unnecessary to consider whether the discharge also violated Section 8(a) (4) ofthe Act.8Discussion of the grounds,in addition to those urged in the written motion to dismiss,is covered in the findings,infra.The Respondent requested leave and was given permis-sion to incorporate as part of its answer the allegations and grounds of its writtenmotion to dismiss the complaint,supra.4As stated,he would press for restoration of the Section 8(a)(4) charge only in theeventuality it were found that there was lacking proof of knowledge by employees thatSupervisorWise had given a statement to the Board Investigator.As appearsinfra,there was proof that a number of employees knew that Wise had given such a state-ment to the Board investigator.5 To correct certain inadvertent errors in transcription which appear in the transcriptof the testimony,I order the following corrections:Page 6, line 11-insert the word "not"before the word "dealing."Page 26-the second of the two pages numbered 26 should benumbered 26a. Page 26a,line 11-"cannot"should be"can."Page 27, line 16-"a" shouldbe "the," and' "than" should be"that." ELECTRO MOTIVEMFG. CO., INC.II. THE LABOR ORGANIZATION INVOLVED537Local Union382, InternationalBrotherhoodof ElectricalWorkers, AFL-CIO(the Union),isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The background and issuesElectro'smanufacturing plant at Florence, South Carolina, has about 1,100employees who do not have a collective-bargaining representative recognized by themanagement.Organizational activity on behalf of the Union began in early 1965.In April 1965, a woman supervisor, not directly involved in thiscase,was dischargedby Electro for alleged activity on behalf of the Union.The discharge became thesubject of investigation by Field Examiner Valois for Region 11.Among others, Field Examiner Valois interviewed Supervisor Harry A. Wise, atWise's home, in early May.Wise gave Field Examiner Valois a sworn statementwhich discussed certain conduct and statements by Wise's foreman, Thomas Capo-tosti.One of these statements dealt with Wise's inquiry in March about an earlyvacation in May for one of his men, and Foreman Capotosti's rejoinder that hedoubted the plant would be open in May because the Union was "so hot," whichWise immediately repeated to the several men working under him.SupervisorWise was not under subpena when he gave the sworn statement toField Examiner Valois, but Valois told Wise beforehand that Wise could not bedischarged if he gave a statement disclosing offenses against the rights of workersunder the Act, and that neither the existence of a statement nor its contents wouldbe made known except to agents of the Board or except as it might be used in subse-quent proceedings.Six days later (for reasons not disclosed) Valois revealed to theRespondent's counsel that Wise had given him the sworn statement and revealed itsrecitation of the above episode concerning Foreman Capotosti.Wise was immedi-ately called to the plant manager's office, was interrogated by management officialsconcerning his giving of the statement to the Board agent and concerning its con-tents, and was discharged on the following day.The issue is whether Supervisor Wise was discharged for giving the statement tothe Board agent (giving testimony allegedly adverse to his employer's interest), ascontended by the General Counsel; or whether as contended by the Respondent,SupervisorWise was lawfully discharged for independently and without authoriza-tion committing an alleged unfair labor practice (i.e., repeating to employees analleged threat that the plant would close if the Union came in).Respondent takesthe issue a step further and argues as a matter of law that, in any event, the givingof the statement in secrecy to a Board agent by a supervisor not under subpena,a fact known only to 3 or 4 employees out of a force of over 1,000 employees,was not the giving of testimony protected by Section 8(a)(1) or (4) of the Act orby the Board precedents construing the statute.An additional issue, growing out of this set of circumstances, is whether Super-visorWise's retelling to his men of Foreman Capotosti's alleged statement concern-ing the plant closing was a threat to employees constituting an unfair labor practice.The General Counsel has contended throughout that it was such an unfair laborpractice, and the Respondent, notwithstanding its answer denying the facts or thatthey constituted an unfair labor practice,6 adopted a similar view at the hearing,contending that it discharged Wise because he committed an unfair labor practice,and that the removal of Wise from its employment was its means of correcting theunfair labor practice.A thirdissuearises out of an encounter in March 1965, between Foreman Aldrichand a "relief service girl" Hill. In the unit in her department Hill's job wasto assistthe other girls and fill in for absentees.This might mean manual working, weighingof work produced, or "supervising" the approximately 20 girls of the unit in theabsence of the "supervisor."On the day of the incident, Hill was acting in placeof the absent supervisor.Hill was called aside by Foreman Aldrich who said thatseveral girls had told him that she had approached them about the Union, that shewas not supposed to be talking to the girls about the Union or trying to get the girlsto sign union cards, and that he did' not want to hear of it again or he would runher out of the door.IO The Respondent's written motion to dismiss the complaint,supra,which it asked tobe considered as enlarging on its answer, did not alter these denials.The motion wascouched in terms of "if" Wise committed the alleged acts. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue is whether the incident constituted an unlawful threat to discharge anemployee in violation of the employee's Section 7 rights, within the meaning ofSection 8(a)(1), as General Counsel contends; or whether, as the Respondent nowasserts, the incident was no more than a communication between a supervisor andan "acting supervisor." 7B. The charges involving Supervisor WiseHarry A. Wise worked for Electro from February 13, 1961, until May 12, 1965,the day he was discharged.He worked in the permafill department 8 as a super-visor with four people under him. In turn, he was under the direction of ForemanThomas Capotosti.Thomas Glover was one of Supervisor Wise's men.On Glover's behalf Wiseasked Capotosti in March 1965, on the floor in front of the permafill department,about Glover taking his vacation in May.Capotosti replied, said Wise, "he doubtedthe plant would be open in May, on account of the union was so hot." 9Almost immediately thereafter, Wise came over to his men and related this con-versation to the group present-Cecil Wiggins and Samuel Creel, two of his regularmen, and Gene Kelley, a relief man in his department.10About 2 months later, on the evening of May 5, 1965, Wise was visited at homeby an agent of the Board, Robert A. Valois, a Field Examiner for Region 11. Basedupon a stipulation between counsel,11 it appeared that, at that time, Field Examiner7 The Respondent's formal answer made no such contention but was merely a denialof the allegations and of the unfair labor practice charged. Its written motion to dis-miss the complaint likewise contained no allegations or contention that Hill was asupervisor or acting supervisor;and at the opening of the hearing,when Respondentrenewed its motion to dismiss the entire complaint, there was no mention of any suchcontention.At the close of the General Counsel's case, on the basis of Hill's testimonythat she was "acting supervisor"at the time of the incident,the Respondent made thecontention, for the first time, when it again renewed the motion to dismiss the complaint:As indicatedinfra,other than the mere assertion that she was "acting supervisor" noproof of Hill'sduties and responsibilities as an acting supervisor was offered.e Permafill is a resin with which certain condensers are impregnated.The Respondent called Capotosti to testify at the hearing but asked him nothing aboutthis statement.Hence it stands uncontradicted,notwithstanding Plant Manager Bein'stestimony that Capotosti denied the statement in a meeting of Bein, Wise, and others, dis-cussedinfra,the day before Wise was discharged.According to Bein, Capotostl hadclaimed he said he didn't know when the plant would close down for vacation periodsbecause the closing-down period varied with business.isKelley corroborated the incident.As Kelley heard the reported conversation fromWise,Wise Inquired of Capotosti about an early vacation for Glover and Capotostireplied, "the way things looked right now...the union might come in this time, andif they did, the plant wouldn't be open that long."u Respondent issued a subpena to require Valois to testify.Regional counsel for theGeneral Counsel petitioned to revoke the subpena for lack of permission by the GeneralCounsel to Valois to testify, as required by Section 102.118 of the Board's Rules andRegulations, Series 18, as amended.The Respondent requested such permission, whichwas denied by General Counsel Ordman on the ground Valois' testimony was not neces-sary or relevant to this case. (The exchange of telegrams of request and denial is setout inthe transcript of the testimony.)The denial, however, indicated that the Respond-ent could get certain facts by stipulation with counsel for the General Counsel.Such astipulation was entered on the record, which apparently gave the Respondent everythinghe had expected from testimony by Valois except some mention of discharge of a super-visor at a meeting of Valois with Plant Manager Bein and Company Counsel Smith onMay 10, 1965.The petition to revoke the subpena having been referred to me as the presiding TrialExaminer,I granted an order revoking the subpena on two grounds:(1) absence of therequisite consent from the General Counsel for the Board investigator to testify, with noshowing of need to override the presumption of privilege for the governmental investiga-tive work implicit in the Board rule and in the denial of the permission sought; and (2)absence of prejudice to the Respondent, who now had, in effect, the testimony of Valois bystipulation and the availability of the alleged missing item through testimony of PlantManager Bein or Counsel Smith who were both present in the meeting with Valois andnow in the courtroom.Later, in his testimony, Plant Manager Bein said he could notremember any discussion of discharge at the meeting with Valois and Smith, and Smithdid not testify,which would seem to moot, if not contradict, Respondent's offer of addi-tional proof desired from Valois. ELECTRO MOTIVE MFG. CO., INC.539Valois was investigating charges against Electro,including the case of the dischargeof Supervisor Virginia Burris,Case No. 11-CA-2702,later withdrawn with permis-sion of the Regional Director,May 26, 1965.Valoistook down in writing whatWise had to say and had him swear to it. Before taking the statementValoisadvisedWise that he could not be discharged if Wise gave a statement disclosing offensesagainst the rights of workers under theAct; and thatneither the contents,nor theexistehce,of the affidavithe mightgive would be made known except to agents ofthe Board or except as the affidavit might subsequently be used in later proceedings 12The following day, May 6, Wisetold three of his men, Cecil Wiggins,SamuelCreel,and GeneKelleyof his interview by the Board agent,13 and indicated thathe had discussedwithhim Capotosti's remark concerning the plant closing if theUnion came in.14On the following Sunday, May 9,Wise also discussed his givingof the signed statement to the Board agent and its reference to the Capotosti incidentwith his brotherWillieWise,who is employed in Electro's shipping department.The next day, May 10,Field ExaminerValoiscame into Plant Manager Bein'soffice asking for certain personnel,claiming that a supervisor had given a statementthat he threatened several employees.Respondent's Counsel William H. Smith, Jr.,was present and asked for theidentityof the supervisor and the nature of the threatso that theCompany mightinvestigate and take appropriate remedial action.Valoisrefused to give this information at that point,15 but at noonon May11, he telephonedCounsel Smith and told him that the supervisor was Harry A.Wise and that in hisstatement to the Board Wise said he had told several employees, "Cappy said hedoubted if the plant would be open at vacation time.Itwould be closed if theUnion came in."Wise was immediately summoned to Plant Manager Bein's office and questioned,with Bein,Production Foreman Bergeron,and Foreman Capotosti present.OnlyBeinandWisetestified regarding this session,and while each stressed differentdetails there is no material clash between them.Thus, it appeared that in the meet-ing Bein asked Wise if a Board agent came to his house and took a statement, andWise said he did. Bein asked if he knew what he had signed,and Wise said hethought he knew what it was. Bein asked if he gave the statement, attributed toCapotosti,"that if the union came in, the plant would close down."Wise hedgedon what precisely he had said in the statement but came back to his assertion thathe thought he knew what he had signed.At the hearing both he and Bein agreedthat Capotosti denied having made the remark attributed to him, and both agreedthat Wise said he told employees of the remark.Accordingto Bein, in this meeting Capotosti 10 said he had previously talked toWise on two occasions,once to tell him there was a lot of union activity around theplant and "to watch his or police his area"; and another time,when Wise asked aboutvacation periods, to say he didn't know because the closing down period varies withbusiness.In the meeting,Wisedid not concede that this latter was Capotosti'sexplanation to him.In addition Wise testified,withoutcontradiction,that Capotostiasked him in the meeting if he had not told him "not to talk to anybody in this plantor outside this plant about the union or whatever."To which Wise said he replied,"when I was home, that was my place of business."Wise also said that Capotostiasked him in the meeting if he hadn'twarned Wise about "pushing"union cards,and Wise reminded Capotosti that he had asked to be confronted with the allegedaccuser and Capotosti had refused to produce him.Plant Manager Bein testified that in the meeting he kept asking Wise why he madethe statement to the Board agent, andthatWise replied the Board man came to hisIt was alsostipulated that Valois knew Wise was a supervisor, that Valois did notnotify Electro or its counsel before interrogating Wise, and that Wise was not undersubpena when questioned nor was any subpena issued to him.'Kelley corroborated this.14Wise's written statement, which discussed other matters as well, was offered andreceived.in evidence for the limited purpose of establishing that Wise gave a statementto the Board that was adverse to the interest of the Respondent(General Counsel'sExhibit 2).14According to Plant Manager Bein, Valois said such information would have to comefrom his superiors ; and according to the stipulation,supra,Counsel Smith called theRegional Office at Winston-Salem early the next day, May 11.ie Capotosti was called as a witness by the Respondent but gave no testimony on anyof this or what follows other than to say he read a letter notice of discharge to Wise,notedinfra. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome at night, showed him a badge; told him he was a Government man, and askedquestions.Further, that Wise said to the Board agent he was concerned about hisjob and the Board man said don't worry about your job.Wise testified that, "Mr. Bein told me he couldn't tolerate a supervisor givingthat kind of information to the Labor Board."In the course of this meeting, with the participants present, Bein telephoned andtalked with Counsel Ellison Smith.Bein then asked Wise again if he knew whathe had signed, Wise repeated he thought he did, and the meeting ended.Beinsaid Counsel Smith dictated a letter of discharge which was read to Wisethe following day, May 12, by Foreman Capotosti 17" According to Wise, Capotostisaid he was sorry it had to happen this way, "if you'd come to us the followingmorning after you'd talked to the Labor Board man, we might have saved your job."The letter of discharge was not shown or offered to Wise nor was he given a copyof it18His recollection of what he heard read to him was that "from informationI had given the Labor Board as a supervisor, they could not use my services anymore, and I should have known better than to give a statement like that."The letter, Respondent's Exhibit 4, addressed to Mr. Wise states, after certainrecitals, thatWise's employment is being terminated because it had come to theCompany's attention that he had made statements to employees that the Companywould take discriminatory action against them because of their union activities,contrary to his duties and instructions as a supervisor, and had placed the Companyin an illegal position before the NLRB, contrary to his responsibility under law asa supervisor.PlantManagerBeintestified thatWise was fired because of his statement toemployees that the plant would close down if the Union came in. Bein testified thathe did not inquire as to which employees the statement had been made, that neitherhe nor any other supervisor called any employees in to tell them that the plant wouldnot close, that no bulletin board notice was posted to that effect, and that no effortwas made to tell Electro employees that Wise was fired for making his threat ratherthan for giving the Labor Board a statement.Beinalso testified that, prior to Wise's discharge, in April he had CounselEllisonSmith come in and give the supervisors a talk, and later had Smith prepare a noticeto employees (Respondent's Exhibit 1) which Bein said was posted on the plantbulletin boards in May (a few days before Wise's discharge).The notice said,among other things, that the Company did not intend to allow union agitators tointerfere with production, nor would it allow its management or supervisory per-sonnelto interfere with the legitimate rights of employees protected by the Govern-ment.The reason for these actions, saidBein,was not that threats had been madeby supervisors to employees but because union cards were being passed around anda supervisor (Burris) had tried to get employees to sign.19Insofar as the uncontradicted testimony shows, Wise's instructions on behavior as.a supervisor regarding the union question, at the time (in March) when he allegedlyacted unlawfully, came in February from his superior, Foreman Capotosti, namelyif the boys started asking questions about the union you should tell them youwere against it, the company was against it, and you didn't have anycommentsto make about it.20C. The charge involving Foreman AldridgeMrs. Fairy Lee Hill has been an employee of Electro for 5 years, and works inthe soldering department, where the foreman is Joe Aldridge. Since November 1964and covering the time at issue, Hill had been a "relief service girl."This, accordingtoHill, included taking the place of any absentee, who might be a working girl,or a weigher at the scales, or the regular "supervisor.""'The fact that he read the letter of discharge.toWise was the only matter to whichCapotosti testified.Foremen Bergeron and Hall were also present at the reading butapparently said nothing."The letter was introduced at the hearingby theRespondent(Respondent'sExhibit 4,datedMay 11, 1965).Plant Manager Bein testified it was misdated and should havebeen dated May 12, 1965.19 The alleged threat to employees by Supervisor Wise occurred in March,prior to boththe April talk and the May posting of the bulletin notice to employees.m There was no testimony that this position was changed in April by anything thatCounsel Smith told the supervisors in his speech to them. ELECTROMOTIVE 1VIFG. CO., INC.541On the day in March 1965 involving her encounter with Foreman Joe Aldridge,Hill "punched in" at 7 o'clock in the morning and took the place of the absent super-visor,Barbara Gardner,performing,said Hill, as "acting supervisor." 21A half-hourlater Foreman Aldridge came by and took her aside into the cafeteria to talk.Heasked her if she knew her job and she said yes, servicing the girls and keeping themachines up for them.He then said,according to Hill:[W]ell, that is your job,and you are not supposed to be talking to the girls aboutthe union,or trying to get them to sign union cards, he says, and I understandthere's three girls that told me that you approached them with this,and I don'twant to hear it again,anything else out of you about this union;he says, if youdo, he says,I am going to run you out of the damned door.22D. Conclusions respecting the charges1.The discharge of Supervisor WiseThe discharge of Supervisor Wise followed immediately upon the revelation tothe Respondent by a Board agent that Wise had given the Board a sworn statementindicating an antiunion attitude on the part of management and Wise's participationin the commission of a possible unfair labor practice.I say possible unfair laborpractice because, in a contest of this issue,itmight have been a close questionwhether Wise's repetition to employees of the Capotosti statement(expressing doubtthat the plant would be open in May because the Union was so hot)was, in thecircumstances of its utterance,a threat of plant closing violating Section 8(a)(1)of the Act,or merely a prediction of economic consequences protected under Section8(c) of theAct 23In any event the utterance has the appearance of an ambiguousstatement,and the employer might have successfully claimed the interpretation whichexonerates rather than that which convicts of an unfair labor practice,SenoritaHosiery Mills,Inc.,115 NLRB 1304, 1315.However,the Respondent with the guidance of counsel chose to adopt this other-wise ambiguous statement as a threat made to some of its employees in violation oftheir statutory rights,rather than as an excusable prediction,but claims that it didnot authorize the unlawful act and that it discharged Supervisor Wise for committingit.The General Counsel, though not accepting the reason for the discharge,agreesthat the utterance of the statement to the employees constituted an unfair laborpractice,indeed he so charges in the complaint;and in dealing with the discharge,I am accepting this agreement of the parties respecting the coercive effect of thestatement on the employees.I do not agree with the Respondent that Supervisor Wise's repetition of ForemanCapotosti's remark concerning the Union was wholly unauthorized and contrary toinstructions.Capotosti's instructions to Wise in dealing with the men on the unionquestion included the instruction"to discourage them about it, if they asked.""[O]ne of the risks is that out of zeal,ignorance,or otherwise,foremen, supervisors,and similar representatives in championing the antiunion cause will overstep themark."Hendrix Manufacturing Company,Inc. v. N.L.R.B.,321 F. 2d 100, 104(C.A. 5).However,apart from instructions,the Respondent is embracing responsibility foran unfair labor practice since it is well established that a threat to close a plant if theunion comes in, communicated to employees by a supervisor,is an unfair labor21 The Respondent gave no testimony as to Hill's duties and responsibilities otherthan Plant Manager Bein's assertionthat she was acting supervisor at the time.r,Plant Manager Bein, in his testimony, said that he asked Aldridge about any threathe was supposed to have made and Aldridge denied it. Likewise, the Respondent'sformal answer contains a denial.Aldridgewas still employed as a foreman by theRespondent at the time of the hearing but did not testify, so that Hill's account of whatoccurred was not controverted.23 The Board cases have exonerated, as predictions or hypotheses,similar utterancesand some of a stronger nature, see for example,Carolina Mirror Corporation,123 NLRB1712, 1714;Lily-Tulip Cup Corporation,113 NLRB 1267, 1268;Sunset Lumber Prod-ucts,113 NLRB 1172, 1173;The Deming Company,107 NLRB 1100;Cary Lumber Com-pany,102 NLRB 406, 409. And seeChicopee Manufacturing Company,107 NLRB 106,107, holding that a prophecy that unionization might ultimately lead to loss of employ-ment is not coercive where there is no threat that the employer will use its economicpower to make its prophecy come true 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice'chargeable to the employer notwithstanding the supervisor acted withoutthe knowledge or authorization of the employer and even contrary to express instruc-tions,KTRH Broadcasting Company,113 NLRB125; Aladdin Industries, Inc., 147NLRB 1392, 1398.Moreover,the Respondent in its evident opposition to the Union,24 has been con-tent to take the benefit of the threat to close its doors if the Union comes in, withoutinforming its employees that the statement is untrue (if it is untrue) or openly repu-diating or disciplining the originator of the threat,Foreman Capotosti 25 Insteadit claims a cure has been effected by discharging the transmitter of the threat, Wise.But it has indeed rid itself of Wise for the unforgiveable offense, in its eyes, of talkingabout such matters to a Board investigator and giving him a sworn statement. It isapparent from the tenor of the interrogation of Wise by Plant Manager Bein andForeman Capotosti and from their remarks to him, after they learned of his state-ment to the Board,that their concern was with his having given adverse informationto the Board rather than with the effect of any of its substance upon employees. Itis likewise evident that they regarded Wise's discussion of matters relating to theUnion with the Board agent as his real offense, indeed violating the injunction to himnot to talk to anybody in or out of the plant about the Union.I therefore find that the Respondent was motivated to discharge Supervisor Wisebecause he gave an adverse statement, under the Act to the Board and that theRespondent was thereby guilty of a violation of Section 8(a)(1) of the Act.26Ordinarily, the reasons for an employer's discharge of supervisory personnel isnot of concern to the Board and the employer may discharge a supervisor for goodor bad reasons or for no reason. This is not the case, however, where the dischargeof the supervisor would interfere with Board process and with the vindication of thestatutory rights of nonsupervisory employees 2i In such cases the Board has juris-diction, and will examine into the reasons for the discharge of the supervisor andjudge its validity by the effect upon the self-organizational rights of the rank-and-fileemployees.28Thus it has been held that dismissal of a supervisor for testifying in a Board pro-ceeding violated Section 8(a)(1) of the Act because (1) the discharge could rea-sonably be expected to place nonsupervisory employees in fear of similar reprisal ifthey testified in a Board proceeding to enforce their rights, and (2) nonsupervisoryemployees are entitled to vindicate their rights through testimony of supervisors whoH4 In its brief,the Respondent claims neutrality,but the record refutes it, e g., theadvice of Foreman Capotosti to Supervisor Wise that the Company was against theUnion, Capotosti's instructions toWise to discourage employees about the Union, andPlant Manager Bein's,c^oncession that the reason for the plant bulletin on employee orga-nizational rights,,was not threats to those rights but organizational activities on behalfof the Union.2 Obviously. Plant Manager Bein did not believe Capotosti's version of the statementgiven at the office meeting and accepted Wise's version.Capotosti appeared as a witnessat the hearing but was not asked to testify on this subject.28My view of the evidence in this respect derives further support from the haste of theRespondent to treat as the commission of an unfair labor practice the utterance by thedischarged supervisor of an ambiguous statement respecting plant closing, which wasnot the subject, of any Board charge at the time and from which, as analyzed above,there was a high probability of obtaining exoneration if and when such a charge wasbrought.The Respondent took this course under the guidance of learned counsel, anditwould seem that the Respondent did so with the object of providing itself with "goodcause" for the discharge .to cover the discharge for the only, other existing reason,namely, the giving by the supervisor of the affidavit to the Board.Confidence in the bona fides of the Respondent's defense was not increased by its formalpleadings, which served notice that the Respondent was contesting the alleged commissionof an unfair labor practice by Wise. Such contest obviously did not materialize in thelight of the Respondent's ultimate defense.27Talladega Cotton Factory, Inc,106 NLRB 295,, 297, enfd.N.L.1.B. v. TalladegaCotton Factory, Inc.,213 F. 2d 203 (C.A. 5), 40 ALR 404;Inter-City Advertising Com-pany, of Greensboro, N.C., Inc,89 NLRB 1103, 110G-1108, modified on other grounds 190F. 2d 420 (C.A.4) ; N L.R.B. v. Vail Manufacturing Company,61 NLRB 181, 182-183,enfd. 158 F. 2d 664, 666-667 (C.A. 7) ; cert denied 331 U S. 835 ; rehearing denied 332U S. 826; motion to amend and modify decree denied February 10, 1948 (C.A. 7), cert.denied 344 U.S. 845.29 Ibid. ELECTRO MOTIVE MFG. CO., INC.543have knowledge of the facts without the supervisors risking discharge or other pen-alty for giving testimony under the Act adverse to the employer.BetterMonkeyGrip Company,115 NLRB 1170, enfd. 243 F. 2d 836 (C.A. 5), cert. denied 355U.S. 864, rehearing denied 355 U.S. 900;Dal-Tex Optical Company, Inc.,131 NLRB715, 729-731, enfd. 310 F. 2d 58, 62 (C.A.5); Oregon Teamsters' Security PlanOffice, et al.,119 NLRB 207, 209.29A case closely related to the facts of this case, and which would appear to governthe results, isOil City Brass Works,147 NLRB 627, where the discharge of a super-visor followed his giving of testimony in a Board hearing.The defense was that thesupervisor was dismissed not for testifying but for what the testimony revealed,namely, that the supervisor was a union member. The Board held that the employerwas motivated, at least in part, by the fact that the supervisor appeared and gavetestimony adverse to the employer in a prior hearing, and held that the dischargeviolated Section 8(a) (1). In so holding, the Board found that the employer's reten-tion of rank-and-file employees who also testified did not completely eradicate thecoercive effect of the discharge of the supervisor, and stressed the second branch ofthe reasoning ofBetterMonkey Giip Company, supra,that rank-and-file employeesare entitled to vindication of their statutory rights in Board proceedings through thetestimony of supervisors having knowledge of the facts without the supervisors risk-ing discharge or other penalty for giving testimony under the Act adverse to theemployer.The Respondent contends in its brief that precedents such asBetterMonkey GripCo.,andDal-Tex, supra,and the protections derived from them, do not apply inthis case because Supervisor Wise did not give testimony in open and notorious hear-ing, but rather gave a statement in private to a Board investigator, a fact known toonly 4 persons out of a work force of over 1,000 persons; because Wise was notunder the compulsion of a subpena when he gave his sworn statement; and becausethe Board investigator purported to trade with Wise a promise of immunity fromdischarge for testimony adverse to the employer.Taking these contentions in order, the word "testimony" under the Act has beenbroadly construed, and protection against reprisal for giving testimony under theAct has been extended regardless of the nature of the proceeding or whether or notthe potential witness actually testified.Dal-Tex Optical Company, supra; PrecisionFittings, Inc.,141 NLRB 1034, 1035;Oregon Teamsters' Security Plan Office,et al.,supra.The undisputed testimony in the present case shows that at least four employeesknew just prior to the discharge of Supervisor Wise that he had given the Boardinvestigator a statement.Hence under the first branch of the reasoning inBetterMonkey Grip Co., supra,the employees might reasonably infer that the cause fordischarge was the giving of the statement and might reasonably fear that the Respond-ent would take similar action against them if they were to give adverse statementsunder the Act to the Board. The implicit threat to them was a violation of theirrightswhether it was made known to only 4, or 40, or 400 of the over 1,000employees.30However, knowledge by any of Electro's nonsupervisory employees of the givingof the statement to the Board by the supervisor would not appear to have been indis-pensable under the second branch of the reasoning inBetterMonkey Grip Co.,supra,that nonsupervisory employees are entitled to vindicate their rights throughthe testimony of supervisors who know the facts without the supervisors risking dis-charge or other penalty.Citing this reasoning, the Board recently found an8(a)(1) violation inGrand-Central Chrysler, Inc.,155 NLRB 185,-where only thesupervisors and no employees knew that a supervisor not under subpena had beeninstructed to withhold from a Board agent evidence covering a discharge.31The29Eugen Pedersen v. N.L.R.B.,234 F. 2d 417, 420(C.A. 2), held thatSection 8(a) (4)also protected the supervisor who testified under subpena from discharge for testifying,on the ground that the protestion of Section 8(a)(4) is coextensive with the power ofsubpena.In the supplemental Board decision,Modern Linen&Laundry Service, Inc.,116 NLRB 1974,the Board found no need to make a determination under Section 8(a) (4)since the employer had violated Section 8(a)(1) in discharging the supervisor for givingtestimony.And, to same effect seeBetter Monkey Grip Company, supra.so ComparePlum Creek Logging Company,Inc.,113 NLRB 800, on violationof the Actby threatto_a single employee.41The employer had also hidden a microphone in a room he provided to the Boardagent for interviewing the employees. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard held that the acts of the employer obstructed the Board in its investigationand had the necessary effect of interfering with the freedom of the employees tovindicate their statutory rights under the Act.32The rationale underlying the protection afforded is the necessity to safeguardBoard process and investigation from interference and obstruction.33From thisrationale it is clear why the derivative protection does not turn on distinctions ofwhether testimony was actually heard in an open proceeding, or was merely avail-able at the hearing, or was given preliminarily to a Board agent, or was given underor without a subpena.While it is true that inDal-Texand the cases cited with it,supra,that subpenashad issued to the witnesses or potential witnesses, the safeguarding of Board processwas not made to depend on whether the witness would speak only under compulsionof a subpena or voluntarily.The Board is entitled to the cooperation of potentialwitnesses.To hold that protection for lawful cooperation is limited to only thosepersons who "cooperate" under the force of a subpena would stultify one of theBoard's most important means of law enforcement, the voluntary cooperation ofknowledgeable witnesses. It was well stated inDal-Tex, supra,129, that:The ability of the Board to carry out its responsibilities is measureable by theavailability of unfettered and uncoerced witnesses who need not fear retaliatoryconduct.I therefore regard as without merit the Respondent's contentions that Board pro-tection for a witness extends only where he has given testimony in open hearingunder subpena. In my view, Supervisor Wise, who without subpena gave the Boarda sworn statement under the Act obstensibly adverse to the Respondent, partici-pated in Board process and is entitled to the full protection of the Board from retalia-tory conduct by the Respondent.It remains to be determined whether there is any merit to the Respondent's thirdcontention, the claim of impropriety in the obtaining of Wise's statement, and theeffect,if any, on Wise's status as a participant in Board process entitled to Boardprotection from reprisal.The Respondent contends that the Board investigator madea deal with Wise to obtain testimony from him adverse to his employer upon a prom-ise ofimmunity from discharge which the Board ought not honor.34Looking at the testimony, including particularly the stipulation concerning theactivities of Field Examiner Valois describedsupra,and see footnote 11, there is noevidence of a deal or of a trade of testimony for a promise of immunity from dis-charge.According to the stipulation,Prior to the taking of the said statement from Wise, Valois advised Wise thathe could not be discharged if Wise did give a statement disclosing offensesagainst the rights of workers, contrary to Section 7 of the Act.The stipulation says nothing more on the subject, but Plant Manager Bein's testi-mony indicates that when he interrogated Wise as to why Wise made the statementto the Board investigator, Wise replied (in Bein's words): " . . . the Board man camelate at night, and he showed him a badge and told him he was a Government man,and he didn't know what to do; and he asked questions, and Harry Wise said he wasconcerned about his job, and the Board man said don't worry about your job ...."32The Respondent discharging a supervisor for giving the Board investigator a state-ment as surely obstructs Board process and investigation as did the respondent inGrand-Central Chrysler, Inc, supra,who instructed the supervisor to withhold evidence fromthe Board investigator.83Other pertinent applications of this principle supporting the finding of 8(a)(1)violations for employer interference with or obstruction of Board investigations and proc-ess are:Jackson Tile Manufacturing Company,122 NLRB 764, 766, enfd. 272 F 2d 181(C.A. 5), respondent instructing employee on how to answer Board field investigator'squestions ;Henry I Siegel Co., Inc.,143 NLRB 386, footnote 1, employer demands forand attempts to obtain copies of employee's statements to 'Board investigator ;TexasIndustries,Inc., at at.,139 NLRB 365,367-368, same;Royal School Laboratories, Inc.,138 NLRB 818, 825, same ;Hilton Credit Corporation,137 NLRB 56, footnote 1, same;Jackson Chair Company, Inc.,110 NLRB 651, supervisor's rebuke of employee for truth-ful statement to Board investigator.34Again, as noted with certain other defenses ultimately advanced by the Respondent,neither the answer nor motion to dismiss filed by the Respondent contained any suchallegations. ELECTRO MOTIVE MFG. CO., INC.545No doubt the reply of the Board investigator is more accurately recorded in thequoted stipulation, above.But this simple account of the incident, together with thestipulation, reflects no more than the normal hesitance of an employee to answerthe questionsabout his employee over losing his job if he provided information;followed by the questioner's attempt to reassure with advice, from his knowledge andexperience,on what he believed were the employee's rights if he did answer thequestions.This was not a promise but an explanation.There was no testimony by Wise oranyone elsethatWise even believed he had received a promise.According to thestipulation it was advice given beforehand without knowledge of what responses orinformationwould be forthcoming, and there was no claim at the hearing, nor isthere now a claim, that false or distorted information was elicited. Indeed, as wesaw, the Respondent has not contested the critical allegation of Wise's statement andtestimony that he repeated to certain employees his foreman's remark on closing theplant because of the Union.On the contrary, the Respondent has adopted this alle-gationas evidence of the commission of an unfair labor practice and as the allegedbasis for its discharge of Wise.In my opinionthe facts do not support the Respondent's claim of any improprietyby the Board investigator in obtaining Wise's statement.Hence it is unnecessary toconsider whether the investigator's conduct affected the protected status of the wit-nessunder the Act.2.The threat to close the plantAs already discussed, the charge against the Respondent of committing an unfairlabor practice by threat of closing the plant because of the Union arose from theremark to this effect, made in March 1965, which originated with Foreman Capotosti.Supervisor Wise immediately repeated the remarkto the employees under his super-vision,attributing it to Capotosti, and this was the substance of what the Respondentlearned when it learned that Wise had given the Board a statement.The incident has already been largely analyzed in the conclusions, above, respect-ing the unlawful discharge of Wise.As indicated, the Respondent guided by counselchose to treat the remark as a threat, with coercive effect upon the employees, toclosethe plant if the Union came in. Such a threat is, of course, a violation ofSection 8(a)(1) of the Act, and the Respondent's liability does not rest on the truthor falsity of the remark 35 or on the Respondent's knowledge or authorization of the,threat.36Moreover, in its opposition to the Union, the Respondent has in effect adopted thethreat as its act, by accepting whatever benefit may have accrued to its cause with-out repudiating the threat after becoming aware ofits existence.The general bulle-tin to employees concerning their organizational rights, Respondent's Exhibit 1, wasprepared and posted by top management before becoming aware of the threat, anditobviously did not inform whether the plant would be closed or remain open if theUnion came in.The record shows that the Respondent made no effort to adviseemployees on this matter.The Respondent says it discharged Supervisor Wise to cure the effect of the threat,but it retained without reprimand or repudiation Foreman Capotosti, the originatorof the threat to whom the threat was ascribed in its utterance to employees.Thesame employeesknew that Wise had given the Board a statement just before hisdischarge and, from the combined circumstances, were left with the only possibleinference that Wise was dismissed because he gave such a statement and not becauseof his participation in committing the unfair labor practice. It is evident that theRespondent has not corrected the coercive effect on the employees of the threat ofclosing the plant if the Union were to come in.I find that the Respondent is responsible for the threat to the employees to closethe plant if the Union comes in, in violation of Section 8(a)(1) of the Act, and thatssWsiaon d Co., Inc,115 NLRB 327, 334.aoKTRH Broadcasting Co., supra.The Respondent has argued that Supervisor Wiseacted contrary to instructions, but I have found,supra,that Wise's instructions from his.mmediate Foreman Capotosti at the time of incident included instructions to discouragethe men about the Union. Even if failure to comply with instructions were material in,determining liability,Wise's action in repeating Capotosti's remark to the employees canscarcely be regarded as inconsistent with or contrary to his instructions.See,Manufacturing Company, Inc v. X.L R B ,321 F. 2d 100, 104 (C.A 5).221-731-67-v of 158-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent has not taken any appropriate corrective measures to dispel the coer-cive effect of the threat.3.The threat to discharge HillThe third charge of an unfair labor practice, involving the threat of dischargemade by Foreman Aldridge to Hill for engaging in union activities, was not con-tested at the hearing in respect of the substance of the threat, but the argument wasmade that Hill was herself a part of management, and "acting supervisor," ratherthan a protected employee under the Act.37No evidence of Hill's duties or responsibilities was offered by the Respondentother than Plant Manager Bein's simple assertion that she was "acting supervisor"at the time.Hill's own description of her duties leaves little doubt that she was arank-and-file employee, called a "relief service girl," whose duties were to assist andsubstitute wherever she was needed in the unit of some 20 girls, including occasion-ally substituting for the "supervisor" of the unit when she was absent.WhetherHill actually assumed supervisory duties and status on these occasions is purely specu-lative because there was no testimony by anyone as to the duties and authority of theso-called supervisor, who may well have been in the category of "leadman" or similarsuperior worker.N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d 275, 279 (C.A. 5);Precision Fabricators v. N.L.R.B.,204 F. 2d 567 (C.A. 2).Actual duties and authority, and not a formal title, control in determining whetheror not one is a supervisor, and the occasional assumption of a position of commandor responsibility does not transform an otherwise rank-and-file worker into a super-visor.N.L.R.B. v. Quincy Steel Casting Co,200 F. 2d 293, 296 (C.A.1); N.L.R.B.v.Cousins Associates, Inc.,283 F. 2d 242, 243-244 (C.A.2); Frederick Steel Com-pany,149 NLRB 5. The cited cases provide examples of where the occasional orsporadic substitution of an employee for a supervisor did not make the employee asupervisor, and the employee was held entitled to protection in the exercise of hisSection 7 rights.Assuming that Hill occasionally acted in the place of a bona fidesupervisor, these holdings are controlling here.The reprimand and threat of discharge made by Foreman Aldridge to Hill forengaging in union organizing activities occurred on a day when she was substitutingfor the "supervisor."Again assuming that Hill was at the time an acting supervisorin the true sense, there is nothing to indicate that the warning was limited, andunderstood by her as restricting her only, to such times as she acted in a supervisorycapacity.I find no basis, either in the text of the communication or in the relation-ship of the two individuals, for regarding the warning as an instruction betweensupervisors.I find that Hill was an employee within the meaning of the Act, and in violationof Section 8 (a)( I) of the Act was threatened by the Respondent with discharge ifshe engaged in union organizing activities.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing the freeflow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8 (a) (1) of the Act, it will be recommended that it cease and desisttherefrom and take certain affirmative action which will effectuate the policies oftheAct.Because the Respondent unlawfully discharged its supervisor,Harry A.Wise, inviolation of the statutory rights of its employees,itwill be recommended that theRespondent offer him immediate and full reinstatement to his former position, with-out prejudice to his seniority or other rights or privileges.Itwill be recommendedthat the Respondent make him whole for any loss of earnings he may have sufferedas a result of the unlawful discharge by payment to him of a sum of money equal tothat which he normally would have earned as wages or salary from the date of hisdischarge to the date of the Respondent's offer of reinstatement,less his net earnings,87The Respondent's defenseappears to have come as an afterthought, see footnote 7,supra. ELECTROMOTIVE MFG. CO., INC.547if any, during this period.The backpay shall be computed on a quarterly basis asprescribed by the Board in F.W. Woolworth Company,90 NLRB 289, approved inN.L.R.B. v. Seven-Up Bottling Co. of Miami, Inc.,344 U.S. 344, and shall includeinterest at 6 percent per annum as provided by the Board in IsisPlumbing & Heating.Co.,138 NLRB 716, approved inPhilip Carey Manufacturing Company v. N.L.R.B.,331 F. 2d 720 (C.A. 6) and cases cited.-Because the Respondent by its conduct violated fundamental employee rights guar-anteed by Section 7 of the Act, and because there appears from the manner of thisconduct a disposition to commit other unfair labor practices, it will be recommendedthat the Respondent cease and desist from in any manner infringing on the rightsguaranteed employees by Section 7 of the Act.Upon the basis of the foregoing facts and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.ElectroMotive Mfg. Co., the Respondent, is an employer within the meaningof Section 2(2) of the Act and is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local Union 382, International Brotherhood of Electrical Workers, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing employees in the exercise oftheir rights under Section 7 of the Act, and by unlawfully discharging and failing toreinstate Supervisor Harry A. Wise as found above, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.These unfair labor practices affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusions of law, and upon the entirerecord of this proceeding, I recommend that Electro Motive Mfg. Co., Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employees in their union activi-ties by threat to close the plant if it should become unionized, or by discharging, orthreatening with discharge or other loss of employment rights, employees or super-visors who cooperate with the Board in vindicating the rights of employees under theAct by providing testimony under the Act to the Board or its agents in the course ofinvestigation or other Board process.(b)Discouraging membership in or activities on behalf of Local Union 382,International Brotherhood of ElectricalWorkers, AFL-CIO, or any other labororganization of its employees, by discharging or threatening to discharge an employee,or in any other manner discriminating in regard to hire, tenure, or condition ofemployment.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights of self-organization, or to form, join, or assist theabove-named Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrain fromengaging in any or all such activities.2.Take the'following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Offer to Harry A. Wise immediate and full reinstatemnet to his former posi-tion or to a substantially equivalent position without prejudice to his seniority orother rights and privileges, and make him'whole in the manner set forth in the sec-tion of this Decision entitled "The Remedy"_ for any loss of earnings he may havesuffered as a result of his unlawful discharge and the failure to reinstate him.(b)Notify Harry A. Wise, if he is serving in the Armed Forces of the UnitedStates of his right to frill reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to ascertain thebackpay due under the terms of this Recommended Order. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post in the Respondent's plant in Florence, South Carolina, copies of theattached notice marked "Appendix." 38 Immediately upon receipt of the copies ofsaid notice, to be furnished by the Regional Director for Region 11 (Winston-Salem,North Carolina), the Respondent shall cause the copies to be signed by one of itsauthorized representatives, to be posted, and to be maintained for a period of 6aconsecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 11, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken tocomply therewlth.39Is In the event that this Recommended Order is adopted by the Board, the words "aDecisionand Order"shallbe substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order Is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."5 In the event that this Recommended Order Is adopted by the Board, this provisionshallbe modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT close the plant if the plant should become unionized.WE WILL NOT discharge, or threaten with discharge or other loss of employ-ment rights, employees or supervisors who cooperate with the National LaborRelations Board in vindicating the rights of employees under the National LaborRelations Act by providing testimony under the Act to the Board or its agents,in the course of investigation or other Board process.WE WILL NOT discourage membership in or activities on behalf of LocalUnion 382, International Brotherhood of ElectricalWorkers, AFL-CIO, orany other labor organization, by discharging or threatening to discharge, anyof our employees or in any other manner discriminating against any employeein regard to hire, tenure, or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, or to form, join, orassist the above-named Union or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from engaging in any or all of such activities.WE WILL offer to Harry A. Wise immediate and full reinstatement to hisformer position, or to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and will make him whole for anyloss of earnings suffered as a result of the discrimination against him.WE WILL notify Harry A. Wise if he is serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.All of our employees are free to become or remain, or to refrain from becomingor remaining, members of any labor organization.ELECTRO MOTIVE MFG CO., INC.,Employer.Dated--------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina, TelephoneNo. 723-2911.